Notice of Pre-AIA  or AIA  Status
The present application, filed on or after June 15, 2017, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/19/2021 has been entered.
Claims 1-24 are pending and are being considered.
Claims 1, 3-5, 6-7, 11-13, 15-21 and 23-24 are amended.
 
Response to 103
	Applicants argument filled on 12/16/2020 have been fully considered. The response applies to claims 1 and 17. 
	In response to applicant’s argument that Worek (i.e. secondary reference) fails to disclose the limitation “a data services module operable to receive from the communicator module, via the first network, the information of the process plant and to transmit some or all of that information via a second network”. With regards to applicants first argument that since data analytics module 52 (i.e. data service module) of Worek is only coupled to network 50 therefore it cannot teach the above limitation because data service module receives data via first network and transmits data via second network. The examiner acknowledges applicants point, but respectfully disagrees because Fig 1 shows data analytic module 52 coupled to primary network 30 and secondary network 50. See also on [0047] primary communications network 30”. See on [0037] discloses “a data analytics machine 52 is communicatively connected to the secondary network 50”. See on [0039] teaches data analytic 52 (i.e. data service module) receiving information from communication module. 
Rest of applicant’s argument regarding data service module of Worek for transmitting some or all of the information to server using a second network (i.e. different network) are moot in view of new grounds of rejection 
	Applicant’s arguments regarding Nixon (US 20020111948) are moot in view of new grounds of rejection. The argument do not apply to the current art being used.


                                               Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5-8, 12-13, 17 and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Nixon et al (hereinafter Nixon) (US 7574509) in view of Worek et al (hereinafter Worek) (US 20150005903).

Regarding claim 1 Worek teaches a system for securely disseminating information relating to a process control plant, the system comprising (Nixon [Col 2 line 20-60] teaches securely transmitting information in a process control system);
(Nixon Fig 1 block 12 and text on [Col 6 line 47-67] teaches the process control system 12 includes a controller 32, a communications server 34, a maintenance station 36 and an operator station 38, all of which may be communicatively coupled via a bus or local area network (LAN) 40. The controller 32 may be coupled to a plurality of smart field devices 42, 44 and 46 via a digital data bus 48 and an input/output (I/O) device 50. The smart field devices 42-46 may be Fieldbus compliant valves, actuators, sensors, etc.);
and a controller, coupled to the plurality of process control field devices (Nixon Fig 1  block 32, 42-56, 52, 58 and text on [Col 6 line 63-67] teaches The controller 32 may be coupled to a plurality of smart field devices 42, 44 and 46 via a digital data bus 48 and an input/output (I/O) device 50. The smart field devices 42-46 may be Fieldbus compliant valves, actuators, sensors, etc.);
a data services Nixon on Fig 1 block 34, 36, 38, 40 and text on [Col 7 line 46-55] teaches the communications server 34 is configured to receive alarm or alert messages generated by the controller 32, the operator station 38, the maintenance station 36 and/or any other workstation (i.e. data service module transmitting information) coupled to the LAN 40 (i.e. second network));
a mobile server, coupled to the second network, and receiving from the data services module the some or all of the information of the process plant transmitted via the second network (Nixon on Fig 1 block 34, 36, 38, 40 and text on [Col 7 line 46-55] teaches the communications server 34 is configured to receive alarm or alert messages generated by the controller 32, the operator station 38, the maintenance station 36 and/or any other workstation (i.e. data service module) coupled to the LAN 40 (i.e. second network));
(Nixon Fig 1 block 34, 60 22-226 and text on [Col 8 line 20-30 and Col 8 line 60-65] teaches To improve communications security via the network 60, a virtual private network may be employed for communications between the communication devices 22-26 and the communications server 34. Further teaches communication devices establish a communication link or session with the communications server 34 (e.g., via the links 16 and 18 and the network 60). See also Fig 4 and text on [Col 14 line 1-8] teaches a plurality of communication devices 306 and 308 may be communicatively coupled to the communications server 34 via wireless communication links 310 and 312);
 receiving from each of the mobile computing devices an indication of a selection of one or more alarms, one or more process control parameters, and/or one or more notifications to be transmitted to the respective mobile computing device from the mobile server (Nixon on [Col 8 line 65-67 and Col 9 line 1-30] Each resource link within an alert or alarm displayed on one or more of the communication devices 22-26 may be associated with additional information stored within or otherwise accessible by the communications server 34. By selecting or otherwise invoking the resource link (i.e. selection of one or more alarm) and establishing a communication link between one of the communication devices 22-26 and the communications server 34. See on [Col 13 line 37-55] teaches the user of a communication device receiving the alert or alarm message may, if desired, respond to the message by selecting one of the resource links to establish a communication link to, for example, the communications server 34. The responsive message may be sent from the communication device to the communications server 34 via the wireless communication service 14, the communications collaboration unit 108 may retrieve information associated with the resource link (e.g., video information, audio information, still image information, etc.) from the database 106 and may send this information (i.e., download this information) to the responsive communication device via the established communication link);
and transmitting to each of the mobile computing devices data of the selected notifications, alarms, and/or process control parameters according to the selection received from the respective mobile computing device (Nixon on [Col 8 line 65-67 and Col 9 line 1-30] Each resource link within an alert or alarm displayed on one or more of the communication devices 22-26 may be associated with additional information stored within or otherwise accessible by the communications server 34. By selecting or otherwise invoking the resource link (i.e. selection of one or more alarm) and establishing a communication link between one of the communication devices 22-26 and the communications server 34, the communications server 34 may responsively transmit the information associated with the resource link to the one of the communication devices 22-26 for viewing, manipulation, further processing, etc. by the user. For example, an alarm message indicating that the field device 42 has failed may be communicated by the controller 32 to the communications server. See on [Col 13 line 37-55] teaches the user of a communication device receiving the alert or alarm message may, if desired, respond to the message by selecting one of the resource links to establish a communication link to, for example, the communications server 34. The responsive message may be sent from the communication device to the communications server 34 via the wireless communication service 14, the communications collaboration unit 108 may retrieve information associated with the resource link (e.g., video information, audio information, still image information, etc.) from the database 106 and may send this information (i.e., download this information) to the responsive communication device via the established communication link).
	Although Nixon teaches controller and communication service 14 connected via network 20 to receive and transmit information, but fails to explicitly teach controlling a continuous or batch production process in the process control plant, the process control node further comprising a (Worek Fig 1 block 11A-11B and text on [0030-0033] teaches the process plant 5 includes an on-line process control system 10 having one or more process controllers (11A and 11B in FIG. 1) connected in a primary plant communications network to a data historian 12 and to one or more host workstations or computers 13, the controllers 11A and 11B are also connected to field devices 15-27 via input/output (I/O) cards 28A, 28B and 29A, 29B, and may operate to implement one or more batch runs of a batch process or may implement a continuous process using some or all of the field devices 15-27. See on [0002] teaches the field devices, which may be, for example, valves, valve positioners, switches and transmitters);
the process control node further comprising a communicator module transmitting, via a first network, information of the process plant received from the controller (Worek on [0039] teaches a communication module 65 (i.e. communicator module) any type of system or module for reading and collecting information from the devices associated with or connected to the primary process communications network 30, including from the controllers 11A and 11B);
a data services module receiving from the communicator module, via the first network, the information of the process plant (Worek on [0039] teaches a communication module 65 to collect or read various process variable values and other process information from process control network 10 as connected to the primary communications network 30 and further operates to deliver these values to the data analytics machine 52 (i.e. data service module receiving information from communication module) via the secondary communications network 50).

Thus, it would have been obvious to one ordinary skill in the art before the effective filing date to implement the teaching of Worek into the teaching of Nixon by having field device operable to control batch or continuous process and communication module for transmitting information via second network. One would be motivated to do so in order to analyze process control system performance and securely transmit process control information to a portable communication device (Worek on [0001]).

Regarding claim 17 Nixon teaches A mobile server, coupled to a first network and receiving from the first network information about a process control system, and to a second network coupled to a plurality of mobile computing devices (Nixon fig 1 block 34, 60, 40 and text on [Col 6 line 48-60] teaches server coupled to first network 40 for receiving information of process control and connected with computing device 22-26 through second network 60);
the mobile server operable to receive data from a data services module (Nixon on Fig 1 block 34, 36, 38, 40 and text on [Col 7 line 46-55] teaches the communications server 34 is configured to receive alarm or alert messages generated by the controller 32, the operator station 38, the maintenance station 36 and/or any other workstation (i.e. data service module) coupled to the LAN 40 (i.e. second network). See also Fig 4 and text on [Col 14 line 1-8] teaches a plurality of communication devices 306 and 308 may be communicatively coupled to the communications server 34 via wireless communication links 310 and 312);
the mobile server receiving from each of the mobile computing devices a selection of one or more alarms, one or more process control parameters, and/or one or more notifications to be transmitted to the respective mobile computing device from the mobile server (Nixon on [Col 8 line 65-67 and Col 9 line 1-30] Each resource link within an alert or alarm displayed on one or more of the communication devices 22-26 may be associated with additional information stored within or otherwise accessible by the communications server 34. By selecting or otherwise invoking the resource link (i.e. selection of one or more alarm) and establishing a communication link between one of the communication devices 22-26 and the communications server 34. See on [Col 13 line 37-55] teaches the user of a communication device receiving the alert or alarm message may, if desired, respond to the message by selecting one of the resource links to establish a communication link to, for example, the communications server 34. The responsive message may be sent from the communication device to the communications server 34 via the wireless communication service 14, the communications collaboration unit 108 may retrieve information associated with the resource link (e.g., video information, audio information, still image information, etc.) from the database 106 and may send this information (i.e., download this information) to the responsive communication device via the established communication link);
 and transmitting to each of the mobile computing devices data of the selected notifications, alarms, and/or process control parameters according to the selection received from the respective mobile computing device (Nixon on [Col 8 line 65-67 and Col 9 line 1-30] Each resource link within an alert or alarm displayed on one or more of the communication devices 22-26 may be associated with additional information stored within or otherwise accessible by the communications server 34. By selecting or otherwise invoking the resource link (i.e. selection of one or more alarm) and establishing a communication link between one of the communication devices 22-26 and the communications server 34, the communications server 34 may responsively transmit the information associated with the resource link to the one of the communication devices 22-26 for viewing, manipulation, further processing, etc. by the user. For example, an alarm message indicating that the field device 42 has failed may be communicated by the controller 32 to the communications server. See on [Col 13 line 37-55] teaches the user of a communication device receiving the alert or alarm message may, if desired, respond to the message by selecting one of the resource links to establish a communication link to, for example, the communications server 34. The responsive message may be sent from the communication device to the communications server 34 via the wireless communication service 14, the communications collaboration unit 108 may retrieve information associated with the resource link (e.g., video information, audio information, still image information, etc.) from the database 106 and may send this information (i.e., download this information) to the responsive communication device via the established communication link).
wherein the notifications, alarms, and/or process control parameters are generated within a process control node of a distributed control system (DCS) (Nixion on [Col 5 line 49-53] teaches the process control system 12 generates alert or alarm information in response to the detection of certain predetermined conditions within the process control system 12. See on [Col 7 line 46-55] teaches the alert or alarm messages generated within the process control system 12).
comprising (i) a plurality of process control field devices including valves and/or valve positions,  (Nixon Fig 1 12 and text on [Col 6 line 47-67] teaches the process control system 12 includes a controller 32, a communications server 34, a maintenance station 36 and an operator station 38, all of which may be communicatively coupled via a bus or local area network (LAN) 40. The controller 32 may be coupled to a plurality of smart field devices 42, 44 and 46 via a digital data bus 48 and an input/output (I/O) device 50. The smart field devices 42-46 may be Fieldbus compliant valves, actuators, sensors, etc.);
and (ii) a controller, coupled to the plurality of process control field devices (Nixon Fig 1  block 32, 42-56, 52, 58 and text on [Col 6 line 63-67] teaches The controller 32 may be coupled to a plurality of smart field devices 42, 44 and 46 via a digital data bus 48 and an input/output (I/O) device 50. The smart field devices 42-46 may be Fieldbus compliant valves, actuators, sensors, etc.).
	Although Nixon teaches controller and communication service 14 connected via network 20 to receive and transmit information, but fails to explicitly teach control a continuous or batch production  (Worek Fig 1 block 11A-11B and text on [0030-0033] teaches the process plant 5 includes an on-line process control system 10 having one or more process controllers (11A and 11B in FIG. 1) connected in a primary plant communications network to a data historian 12 and to one or more host workstations or computers 13, the controllers 11A and 11B are also connected to field devices 15-27 via input/output (I/O) cards 28A, 28B and 29A, 29B, and may operate to implement one or more batch runs of a batch process or may implement a continuous process using some or all of the field devices 15-27. See on [0002] teaches the field devices, which may be, for example, valves, valve positioners, switches and transmitters).
Thus, it would have been obvious to one ordinary skill in the art before the effective filing date to implement the teaching of Worek into the teaching of Nixon by having field device operable to control batch or continuous process and communication module for transmitting information via second network. One would be motivated to do so in order to analyze process control system performance and securely transmit process control information to a portable communication device (Worek on [0001]).

Regarding claim 2 the combination of Nixon and Worek teaches all the limitations of claim 1 above, Worek further teaches further comprising (i) a communication firewall disposed between the communicator module and the data services module, (ii) a communication firewall disposed between the first network and the second network, and/or (iii) a communication firewall disposed between the second network and the third network (Worek on [0026, 0037, 0041] teaches one or more firewalls are disposed between the first communications network and the second communications network. See also on [0047] teaches a firewall between the data analytics system 52 and the primary communications network 30).
 into the teaching of Nixon by having field device operable to control batch or continuous process and communication module for transmitting information via second network. One would be motivated to do so in order to analyze process control system performance and securely transmit process control information to a portable communication device (Worek on [0001]).

Regarding claim 5 the combination of Nixon and Worek teaches all the limitations of claim 1 above, Nixon further teaches wherein the third network comprises a mobile telephony network or the Internet (Nixon on [Col 8 line 20-30] teaches the communication links 16 and 18 could instead be communicatively coupled via a hardwired switched network such as, for example, a public switched telephone network (PSTN), a wireless communication system such as, for example, a cellular communication system, a satellite communication system, etc.).

Regarding claim 6 and 20 the combination of Nixon and Worek teaches all the limitations of claim 1 and 17 respectively, Nixon further teaches  wherein the mobile server sends system-level notifications to all of the plurality of mobile computing devices (Nixon Nixon on [Col 8 line 65-67 and Col 9 line 1-30] Each resource link within an alert or alarm displayed on one or more of the communication devices 22-26 may be associated with additional information stored within or otherwise accessible by the communications server 34);
and user-level notifications to specific ones of the mobile computer devices according to user preferences associated with each of the specific ones of the mobile computing devices (Nixon on [Col 9 line 5-20] teaches The communications server 34 may determine, based on its configuration information, that such an alarm message is to be conveyed to the communication device 22, which may be uniquely associated with a particular plant engineer (i.e. user level notification to particular engineer)).

Regarding claim 7 the combination of Nixon and Worek teaches all the limitations of claim 1 above, Worek further teaches wherein the process control node further comprises a file interface module transport configuration information from the process control node to the data services module, the configuration information comprising information specifying the configuration of the process control plant (Worek on [0017] teaches The process simulation engine may also store the configuration of the industrial process control system as part of the simulation. See on [0020] teaches the data analysis system may also include, as part of the process logic engine, a process simulation engine that stores the current configuration of the process control equipment used in the industrial process. See on [0046] teaches an OPC server 90 may be connected within the primary communications network 30 of FIG. 1 to read or otherwise obtain the current values of various process variables, control variables, configuration parameters, alarms, alerts, messages, etc., as these values exist within the process plant 10 and may operate to provide these values to the simulated control system).
Thus, it would have been obvious to one ordinary skill in the art before the effective filing date to implement the teaching of Worek into the teaching of transmitting configuration information of process control plant. One would be motivated to do so in order to analyze process control system performance and securely transmit process control information to a portable communication device (Worek on [0001]).
Regarding claim 8 the combination of Nixon and Worek teaches all the limitations of claim 7 above, Nixon further teaches wherein the configuration information is in a configuration file provided to the controller  (Worek on [0017] teaches The process simulation engine may also store the configuration of the industrial process control system as part of the simulation. See on [0020] teaches the data analysis system may also include, as part of the process logic engine, a process simulation engine that stores the current configuration of the process control equipment used in the industrial process. See on [0046] teaches an OPC server 90 may be connected within the primary communications network 30 of FIG. 1 to read or otherwise obtain the current values of various process variables, control variables, configuration parameters, alarms, alerts, messages, etc., as these values exist within the process plant 10 and may operate to provide these values to the simulated control system).
Thus, it would have been obvious to one ordinary skill in the art before the effective filing date to implement the teaching of Worek into the teaching of transmitting configuration information of process control plant. One would be motivated to do so in order to analyze process control system performance and securely transmit process control information to a portable communication device (Worek on [0001]).

Regarding claim 12 and 21 the combination of Nixon and Worek teaches all the limitations of claim 1 and 17 respectively, the combination of Nixon and the cited section of Worek fails to teach  wherein the mobile server receives runtime values from the communicator module, and forwards the specific ones of the received runtime values to specific ones of the mobile computing devices subscribed to the specific ones of the received runtime values, however Worek on different section teaches wherein the mobile server receives runtime values from the communicator module, and is configured to forward the specific ones of the received runtime values to specific ones of the mobile computing devices subscribed to the specific ones of the received runtime values (Worek on [0039, 0046-0049 and 0069-0070] teaches a communication module 65 is disposed in one of the computer devices or servers 13 and operates to collect or read various process variable values and other process information from process control network 10 as connected to the primary communications network 30 and further operates to deliver these values to the data analytics machine 52 via the secondary communications network 50 for use by the data analytics engine 60 and/or the logic engine 62 in performing on-line or off-line data analytics).
Thus, it would have been obvious to one ordinary skill in the art before the effective filing date to implement the teaching of Worek cited in different section into the teaching of Nixon by processing runtime values by server. One would be motivated to do so in order to analyze process control system performance and performing on-line data analytics and modeling within batch and continuous processes (Worek on [0001]).

Regarding claim 13 the combination of Nixon and Worek teaches all the limitations of claim 1 above, Nixon further teaches wherein: the information of the process control plant includes display graphics displayed on one or more workstations in the process control plant (Nixon on [Col 3 line 20-35] teaches process control system users or operators typically interface with a configuration tool, which may provide an intuitive graphical user interface or the like, that enables definition of events or conditions that will result in the reporting of one or more alarms, alerts or other conditions to one or more users. See Fig 3 and text on [Col 4 line 10-25] teaches The communications server 34 may provide the list of logged-on users to the operator interface stations 300 and 302 which, in turn, may display the list of logged on users.);
the display graphics are communicated to the mobile server, and the mobile server communicates the display graphics to mobile computing devices with corresponding data of selected notifications, alarms, and/or process control parameters (Nixon on [Col 3 line 20-35] teaches process control system users or operators typically interface with a configuration tool, which may provide an intuitive graphical user interface or the like, that enables definition of events or conditions that will result in the reporting of one or more alarms, alerts or other conditions to one or more users. See Fig 3 and text on [Col 4 line 10-25] teaches The communications server 34 may provide the list of logged-on users to the operator interface stations 300 and 302 which, in turn, may display the list of logged on users.).

Claims 3-4, 14-16, 18-19 and 22-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nixon et al (hereinafter Nixon) (US 7574509) in view of Worek et al (hereinafter Worek) (US 20150005903) and further in view of Bennett et al (hereinafter Bennett) (US 6775707).
Regarding claim 3 and 18 the combination of Nixon and Worek teaches all the limitations of claim 1 and 17 respectively, although the combination teaches displaying menu of possible Reponses along with alarm or alerts and sending the selected alarm or alert to the respective device, but fails to explicitly teach wherein the mobile server receives a list of selected parameters to be transmitted to one or more of the mobile computing devices and to transmit to the one or more mobile computing devices, a data stream including the selected parameters, However Bennet from analogous art teaches wherein the mobile server receives a list of selected parameters to be transmitted to one or more of the mobile computing devices and to transmit to the one or more mobile computing devices, a data stream including the selected parameters (Bennett on [Col 15 line 1-25] teaches server having the parameter list 301-302 containing information and transmitting the selected parameter along with information to the respective device).

Thus, it would have been obvious to one ordinary skill in the art before the effective filing date to implement the teaching of Bennet into the teaching of Nixon and Worek by displaying list of parameter on a server to be transmitted to the client device. One would be motivated to do so in order to analyze process control system performance and securely transmit process control information to a portable communication device (Bennet on [Col 1 line 6-12]).

4 and 19 the combination of Nixon and Worek teaches all the limitations of claim 1 and 17 respectively, Nixon further teaches and transmits to the one or more mobile computing devices, a data stream including the selected alarms (Nixon on [Col 8 line 65-67 and Col 9 line 1-30] Each resource link within an alert or alarm displayed on one or more of the communication devices 22-26 may be associated with additional information stored within or otherwise accessible by the communications server 34. By selecting or otherwise invoking the resource link (i.e. selection of one or more alarm) and establishing a communication link between one of the communication devices 22-26 and the communications server 34, the communications server 34 may responsively transmit the information associated with the resource link to the one of the communication devices 22-26 for viewing, manipulation, further processing, etc. by the user. For example, an alarm message indicating that the field device 42 has failed may be communicated by the controller 32 to the communications server. See on [Col 13 line 37-55] teaches the user of a communication device receiving the alert or alarm message may, if desired, respond to the message by selecting one of the resource links to establish a communication link to, for example, the communications server 34. The responsive message may be sent from the communication device to the communications server 34 via the wireless communication service 14, the communications collaboration unit 108 may retrieve information associated with the resource link (e.g., video information, audio information, still image information, etc.) from the database 106 and may send this information (i.e., download this information) to the responsive communication device via the established communication link).

Although the combination of Nixon and Worek teaches displaying responses response along with alarm or alert in menu format, but fails to explicitly teach wherein the mobile server is operable to receive a list of selected alarms to be transmitted to one or more of the mobile computing devices, However bennet from analogous art teaches wherein the mobile server receive a list of selected alarms (Bennett on [Col 20 line 56-67] teaches The alarm server 332 contains a list of active alarms for each of the required plant areas).
Thus, it would have been obvious to one ordinary skill in the art before the effective filing date to implement the teaching of Bennet into the teaching of Nixon and Worek by displaying list of alarm on a server to be transmitted to the client device. One would be motivated to do so in order to analyze process control system performance and securely transmit process control information to a portable communication device (Bennet on [Col 1 line 6-12]).


Regarding claim 14 and 22 the combination of Nixon and Worek teaches all the limitations of claim 1 and 17 respectively, the combination fails to explicitly teach wherein the mobile server maintains a plurality of lists, each list corresponding to a set of items to which at least one of the mobile computing devices is subscribed, and each list including one or more of: a set of processes, a set of equipment, a set of alarms, a set of process values, a set of key performance indicators, and/or a set of batches (Bennett on [Col 15 line 1-25] teaches the data servers 256 and 286 include remote link communication routines 299 and 300 that send and receive information through the respective uplink/downlink communication channels 20 and 22, parameter lists 301 and 302 (i.e. plurality of list) that contain information associated with the controllers 262, 264 and 288 and other devices associated with the local and remote portions 251 and 252, and network communication routines 303 and 304 that send and receive information, the lists 301 and 302 contain data that is shared between or transmitted between the local and remote portions 251 and 252 via the slow link 16 and may additionally include information that is shared between locally situated controllers. For example, the list 301 may contain information or data that is shared by the controllers 262 and 264. See also [Col 16 line 48-60] teaches the lists 301 and 302 in combination with the network communication routines 303 and 304 allow the data servers 256 and 286 to establish one-to-many relationships for the information stored in the lists 301 and 302. Thus, any number of devices on the remote system 252 can subscribe to the information within the list 302 and the network communication routine 304 needs only to track what device is subscribing to what data and periodically sends that data to all these devices from the list 302).

Regarding claim 15 and 23 the combination of Nixon, Worek and Mark teaches all the limitations of claim 14 and 22 respectively, Mark further teaches wherein the mobile server is configured to receive, from the mobile computing devices, customized lists to be added to the plurality of lists (Bennet on [Col 16 line 15-35 and Col 50-55] teaches If new plant areas are added to the list (i.e. customized list), then the subscription message includes a flag that requests a resynchronization cycle. Even if the subscribe information is unchanged, the alarm client 330 periodically resends the SUBSCRIBE messages so that the alarm server 332 knows that the alarm client 330 continues to function properly. Further teaches Based on the alarm state information, new alarms may be added to the active alarm list, inactive alarms may be removed from the list, and changes to the active alarms (e.g., change in priority) may be integrated into the list).
Regarding claim 16 and 24 the combination of Nixon, Worek and Mark teaches all the limitations of claim 14 and 22 respectively, Mark further teaches wherein the mobile server is configured to receive, via a web page interface, customized lists to be added to the plurality of lists (Bennet on [Col 16 line 15-35 and Col 50-55] teaches If new plant areas are added to the list (i.e. customized list), then the subscription message includes a flag that requests a resynchronization cycle. Even if the subscribe information is unchanged, the alarm client 330 periodically resends the SUBSCRIBE messages so that the alarm server 332 knows that the alarm client 330 continues to function properly. Further teaches Based on the alarm state information, new alarms may be added to the active alarm list, inactive alarms may be removed from the list, and changes to the active alarms (e.g., change in priority) may be integrated into the list).

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nixon et al (hereinafter Nixon) (US 7574509) in view of Worek et al (hereinafter Worek) (US 20150005903) and Hammack et al (hereinafter Hammack) (US 20110230980).

Regarding claim 9 the combination of Nixon and Worek teaches all the limitations of claim 7 above, the combination fails to explicitly teach wherein the configuration information comprises data specifying physical and logical relationships between process entities in the process control plant, However Hammack from analogous art teaches wherein the configuration information comprises data specifying physical and logical relationships between process entities in the process control plant (Hammack on [0013, 0042, 0092 and claim 18] teaches a relationship key comprising information pertaining to the relationship of the first physical or logical entity within the process control plant with the second physical or logical entity within the process control plant).
Thus, it would have been obvious to one ordinary skill in the art before the effective filing date to implement the teaching of Hammack into the combined teaching of Nixon and Worek by having information comprising physical and logical relationship between entities. One would be motivated to do so in order to define relationships between physical/logical entities within a process plant without impacting control performance (Hammack on [0013]).
Allowable Subject Matter
Claims 10-11 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Schleiss et al (US 7162534) The present invention relates generally to process control systems and, more particularly, to the communication of transactional process control information within an enterprise. Typically, a process control system operates within a business enterprise that may include several process control plants, component and/or service suppliers and customers, all of which may be distributed throughout a large geographic area, or in some cases, throughout the world. The process control plants, suppliers and customers may communicate with each other using a variety of communication media and technologies.
Choi et al (US 20080288585) the present invention relates to an apparatus and method for receiving network parameter information by using a packet service in a portable terminal. More particularly, the present invention relates to an apparatus and method for receiving network parameter information according to an Over The Air (OTA) authentication configuration by using a Subscriber Identify Module (SIM) Application Toolkit (SAT) in a portable terminal.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOEEN KHAN whose telephone number is (571)272-3522.  The examiner can normally be reached on 7AM-5PM EST M-TH Alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MOEEN KHAN/Examiner, Art Unit 2436      

/KENDALL DOLLY/Primary Examiner, Art Unit 2436